DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2020 has been entered and considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claims 2 and 6, the claims recite “adjusting any updated device-calculated CE level by the difference, until an updated network-derived CE level or a contrary instruction is received from the radio network node.” However, such claim language appears circular in nature since an updated CE level obtained by “adjusting any updated device-calculated CE level by the difference” may be broadly reasonably interpreted as “any updated device-calculated CE level.” Because the claims require Futaki (US 2019/0028923) used in the 35 U.S.C. 102 rejection below, a person having ordinary skill would understand that the number of coverage enhancement levels are finite, and thus increasing a CE level infinitely by a “difference” value would not make sense (Futaki; [0008]). Because such circular claim language does not appear to make sense, it is therefore unclear if perhaps such claim language is simply intended to use the single adjusted updated device-calculated CE level “until an updated network-derived CE level or a contrary instruction is received from the radio network node” rather than constantly adjusting “any updated device-calculated CE level.” Claims 2 and 6 are thus indefinite. Because constantly increasing CE levels at an unknown device is unclear, the Examiner will interpret claims 2 and 6 as simply requiring use of the single adjusted device-calculated CE level “until an updated network-derived CE level or a contrary instruction is received from the radio network node.”	Regarding claims 3 and 7, the claims recite “adjusting any updated device-calculated CE level by the difference, until the user equipment moves from the certain geographical area or cell.” This claim language has an almost identical problem as claims 2 and 6 in that such claim language appears circular in nature since an updated CE level obtained by “adjusting any updated device-calculated CE level by the difference” may be broadly reasonably interpreted as “any updated device-calculated CE level.” Because the claims require adjustment of “any updated device-calculated CE level,” the claims appear as though they potentially require constantly iteratively updating the single “updated device-calculated CE level” recited in the independent claims at some unknown pace “until the user equipment moves from the Futaki (US 2019/0028923) used in the 35 U.S.C. 102 rejection below, a person having ordinary skill would understand that the number of coverage enhancement levels are finite, and thus increasing a CE level infinitely by a “difference” value would not make sense (Futaki; [0008]). Because such circular claim language does not appear to make sense, it is therefore unclear if perhaps such claim language is simply intended to use the single adjusted updated device-calculated CE level “until the user equipment moves from the certain geographical area or cell” rather than constantly adjusting “any updated device-calculated CE level.” Claims 3 and 7 are thus indefinite. Because constantly increasing CE levels at an unknown device is unclear, the Examiner will interpret claims 3 and 7 as simply requiring use of the single adjusted device-calculated CE level “until the user equipment moves from the certain geographical area or cell.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Futaki (US 2019/0028923).	Regarding claims 1, 5, and 9, Futaki teaches a method, a non-transitory computer readable recording medium (Memory including instructions and data to perform processing; Futaki; Fig. 11; [0104], [0109]-[0111]), and a user equipment (MTC UE; Futaki; Figs. 6-11; [0095], [0104]) for adjusting a coverage enhancement (CE) level according to which the user equipment operates in in a wireless communication system (As can be seen for instance in at least Fig. 10 and its corresponding description, the MTC UE may operate in a wireless communication system and adjust CE levels; Futaki; Figs. 6-11; [0095]-[0102], [0104]), the user equipment comprising:	processing circuitry (The MTC UE may be comprise of at least a baseband processor and an application processor; Futaki; Figs. 6-11; [0104]); 	memory containing instructions executable by the processing circuitry (The baseband processor and an application processor may be coupled to memory containing instructions for execution; Futaki; Figs. 6-11; [0104], [0109]-[0111]) whereby the user equipment is operative to: 		determine a difference between a device-calculated CE level calculated by the user equipment and a network-derived CE level received from a radio network node (As can be seen for instance in at least Fig. 10 and its corresponding description, the MTC UE may determine a CE level that is necessary based on a measured value of reception quality from the eNB in step 1001. Such a determined CE value may be broadly reasonably interpreted as a CE level calculated by the user equipment. The UE may then receive system information from the eNB in step 1002, which includes information regarding a conversion factor corresponding to the CE level determined by the MTC UE. As can be seen in at least step 1003, the UE may use the conversion factor along with the MTC UE determined CE level to determine a second CE level. The second CE level based on the network-derived conversion factor to be used with the first CE level may thus be broadly reasonably interpreted as a network-derived CE level received from a radio network node. As can also be seen for instance in at least Figs. 8-9 and their corresponding descriptions, the conversion factor may include an offset (i.e., a difference) between the first CE level and the second CE level. The conversion factor may thus also be broadly reasonably interpreted as a determined difference between a device-calculated CE level calculated by the user equipment and a network-derived CE level received from a radio network node; Futaki; Figs. 6-10; [0062], [0075], [0079], [0095]-[0097]); 		adjust, by the difference, an updated device-calculated CE level calculated after the device-calculated CE level, to obtain an adjusted CE level (As can be seen for instance in at least Fig. 10 and its corresponding description, the MTC UE may determine the second CE level from the first CE level by adjusting the first CE level using the conversion factor received from the eNB. As was also discussed above, at least Figs. 8-9 and their corresponding description characterize the conversion factor as an offset (i.e., a difference). The MTC UE may then use the second CE level (i.e., adjusted CE level) to communicate with the eNB. The MTC UE may thus be broadly reasonably interpreted as adjusting, by the difference, an updated device-calculated CE level calculated after the device-calculated CE level, to obtain an adjusted CE level; Futaki; Figs. 6-10; [0075], [0079], [0097]-[0102]); and 		operate according to the adjusted CE level (As was also discussed above, the UE may operate according to the second CE level (i.e., the adjusted CE level); Futaki; Figs. 6-10; [0075], [0079], [0097]-[0102]).	Regarding claims 2 and 6, Futaki teaches  the limitations of claims 1 and 5 respectively.	Futaki further teaches the user equipment is operative to: 	adjust any updated device-calculated CE level by the difference, until an updated network-derived CE level or a contrary instruction is received from the radio network node (As was also discussed in the 35 U.S.C. 112(b) rejection above, this claim language appears circular in nature and is unclear and is therefore being interpreted as requiring use of the single adjusted device-calculated CE level “until an updated network-derived CE level or a contrary instruction is received from the radio network node.” Because no updated network-derived CE level or contrary instruction is depicted in Fig. 10, the MTC UE may be broadly reasonably interpreted as continuing to use the adjusted updated device-calculated CE level until an updated network-derived CE level or a contrary instruction is received from the radio network node; Futaki; Figs. 6-10; [0075], [0079], [0097]-[0102]).	Regarding claims 3 and 7, Futaki teaches  the limitations of claims 1 and 5 respectively.	Futaki further teaches the user equipment is configured to:	receive the network-derived CE level when the user equipment is in a certain geographical area or cell (The MTC UE that receives the network-derived CE level may be broadly reasonably interpreted as receiving such a network-derived CE level when the user equipment is in the cell of the eNB, which may be broadly reasonably interpreted as a certain geographical area or cell; Futaki; Figs. 6-10; [0075], [0079], [0095]-[0097]), and adjust any updated device-calculated CE level by the difference, until the user equipment moves from the certain geographical area or cell (As was also discussed in the 35 U.S.C. 112(b) rejection above, this claim language appears circular in nature and is unclear and is therefore being interpreted as requiring use of the single adjusted device-calculated CE level “until the user equipment moves from the certain geographical area or cell.” Because no movement from the certain geographical cell or area is depicted in Fig. 10, the MTC UE may be broadly reasonably interpreted as continuing to use the adjusted updated device-calculated CE level until the user equipment moves from the certain geographical area or cell; Futaki; Figs. 6-10; [0075], [0079], [0097]-[0102]).	Regarding claims 4 and 8, Futaki teaches  the limitations of claims 1 and 5 respectively.	Futaki further teaches the device-calculated CE level and any updated device-calculated CE level is calculated based on measuring one or more radio signals that are not beamformed by the radio network node (Futaki describes random access (as is performed for instance in Fig. 10) as being performed using broadcast transmission. The radio signals discussed with regard to Fig. 10 may thus be broadly reasonably interpreted as radio signals that are not beamformed by the radio network node. As can be seen for instance in at least Fig. 10 and its corresponding description, the MTC UE may determine a CE level that is necessary based on a measured value of reception quality from the eNB in step 1001. Such a device-calculated CE level may thus be broadly reasonably interpreted as being calculated based on measuring one or more radio signals that are not beamformed by the radio network node. Because the second CE level is obtained based on the initial calculated CE level (which is based on measuring one or more radio signals that are not beamformed by the radio network node), any updated device-calculated CE level may thus also be broadly reasonably interpreted as being calculated based on measuring one or more radio signals that are not beamformed by the radio network node; Futaki; Figs. 6-10; [0005]-[0006], [0095]-[0102]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ERIC MYERS/Primary Examiner, Art Unit 2474